Case 1:18-cv-24594-CMA Document 78 Entered on FLSD Docket 10/09/2019 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 18-24594-CIV-ALTONAGA/Goodman

  ELGIN HILLIARD, SR.,

         Plaintiff,
  v.

  CITY OF HIALEAH, et al.,

        Defendants.
  ________________________/

                                              ORDER

         THIS CAUSE came before the Court sua sponte. On March 22, 2019, the Court entered

  an Order [ECF No. 53] scheduling mediation to take place on September 30, 2019.               On

  October 7, 2019, a Mediation Report [ECF No. 77] was filed, indicating that Plaintiff, Elgin

  Hilliard, Sr., and a representative of Defendant, the City of Hialeah, were not present at the

  scheduled, court-ordered mediation. (See id.).

         Accordingly, it is ORDERED that on or before October 11, 2019, the parties shall submit

  a proposed order re-scheduling mediation to take place prior to the November 11, 2019 mediation

  deadline. (See Order Scheduling Trial [ECF No. 46] 2). All parties must appear at the re-scheduled

  mediation. Failure to comply with these instructions will result in a dismissal without prejudice

  and without further notice.

         DONE AND ORDERED in Miami, Florida, this 9th day of October, 2019.



                                                         _________________________________
                                                         CECILIA M. ALTONAGA
                                                         UNITED STATES DISTRICT JUDGE

  cc:    counsel of record
